Burnett, J., after stating the facts, delivered the opinion of the Court—Field. J., concurring.
By the provisions of the third, sixth, seventh, thirteenth, and twenty-seventh sections of the act of 1855, to establish common schools, the school-moneys distributed to the various counties of this State, from the State school-fund, are specially set apart, in the hands of the county treasurers, for the payment of the salaries of qualified teachers. And, by the provisions of the second section of the Consolidation Act, the fund remains a special fund for the same purpose, in the hands of the treasurer of the city and county of San Francisco.
The first question. raised by the record is, whether a claim audited but not paid, before the Consolidation Act took effect, and according to the then existing law, must be again audited *546in accordance with the provisions of that act, before the treasurer can be required to pay the same. .
The eighty-second section of the Consolidation Act provides, that “no payment can be made from the treasury, or out of the public funds of said city and county, unless the same be specifically authorized by this act, nor unless the demand which is paid be duly audited, as in this act provided, and that must appear upon the face of it.” The mode provided for auditing demands against the treasury, by the act, is very different from that existing undeb previous acts.
This language, although general and comprehensive, must be construed with reference to the general interest of the act. And when we do this, it would seem that it was not the intention of the Legislature to require that' to be done over again, which had already been well done. The provision was intended to apply to all claims to be audited after the act took effect, and no claims were required to bo again audited, which had been properly audited before. When the claims of the plaintiff were properly audited, they became conclusive against the county, and it could not have been the intention of the Legislature to again subject them to the discretion of other officers, by whom they might have been rejected. Unless the language of the act was so clear, as to admit of no doubt, we could not be justified in supposing the Legislature intended any such unreasonable consequences.
The question has been raised by the learned counsel for the respective parties, whether the fund received in each year shall be specialty paid only to the teachers during that year. There is nothing specific in the act establishing common schools, in reference to this question.
But, from the general jmovisions of the Consolidation Act, it would seem, that the salaries of teachers should be paid in the same order as other claims against the treasury. By the eighty-eighth section, the treasurer is required to pay every duty audited demand upon the treasury on presentation, if there be sufficient money in the treasury belonging to the proper fund; but if there be not sufficient monejq then the demand should be registered in a book, to be kept by the treasurer for that purpose, and then returned to the party presenting it. And by the provisions of section ninety-six, all demands having been presented to, and registered by, the treasurer, shall be paid out of any moneys afterwards coming into the treasury, and applicable thereto, in the order in which the same were registered. In the ninety-fifth section, to which a reference is made in the ninety-sixth, there is a detailed specification in fifteen different subdivisions of the objects for which payments may be made out of the treasury; and among the objects thus mentioned, are the salaries of teachers in the common schools. From this, it is *547clear, that the provisions of the eighty.-eighth and ninety-sixth sections, apply as well to the salaries of teachers, as to any other demands upon the treasury.
The defendant having received some seven thousand eight hundred and thirty-nine dollars of school-moneys from the State •Treasurer, on the first of July, 18’56, and first of January, 1857, and there being no prior outstanding claims against the fund at the time the claims of plaintiff wore presented, it was his duty to have paid the same.
Judgment affirmed. .